DENY MOTION; and Opinion Filed November 3, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01247-CV

                         ROGER AND EDNA PAYNE, Appellants
                                       V.
                        GURLEY PLACE APARTMENTS, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04830-E

 MEMORANDUM OPINION TO REVIEW SUPERSEDEAS BOND
               Before Chief Justice Wright, Justice Bridges, and Justice Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellants’ Emergency Motion for Supersedeas Bond to Continue the

Bond Already Set for Four Hundred Twenty-Five Dollars Being Paid Into the Court Registry.

Appellants request that the Court order the $425 supersedeas bond set by the justice court as

bond for the de novo appeal of this case to the county court at law to remain in place for the

appeal of this case to this Court. Appellants state that the county court denied their motion for

supersedeas bond on October 23, 2015.

       Neither this Court nor the justice court has the authority to determine the initial amount

of the supersedeas bond that must be paid to stay the county court’s judgment pending appeal.

TEX. PROP. CODE ANN. § 24.007 (West 2014) (judgment of county court may not under any

circumstances be stayed pending appeal unless, within 10 days of the signing of judgment,

appellant files supersedeas bond in amount set by county court); TEX. R. CIV. P. 510.13
(judgment of county court may not be stayed unless within 10 days from judgment appellant files

a supersedeas bond in an amount set by county court pursuant to Section 24.007 of Texas

Property Code). Rather, the county court at law must set the amount of bond. TEX. PROP. CODE

ANN. § 24.007; TEX. R. CIV. P. 510.13. This Court may then, upon motion, review the trial

court’s determination whether to permit suspension of enforcement of the trial court’s judgment.

TEX. R. APP. P. 24.4(a)(4). Accordingly, we treat relator’s Emergency Motion for Supersedeas

Bond to Continue the Bond Already Set for Four Hundred Twenty-Five Dollars Being Paid Into

the Court Registry as a motion brought pursuant to rule 24.4.

        We review a trial court's ruling setting post-judgment security under an abuse of

discretion standard. Mossman v. Banatex, L.L.C., 440 S.W.3d 835, 838 (Tex. App.—El Paso

2013, order) (opinion on motion for review of supersedeas bond). Although appellants’ motion

shows that they filed a $425 bond on October 2, 2015 to perfect their appeal from the justice

court to the county court at law, see TEX. R. CIV. P. 510.9(a), their motion does not demonstrate

they timely sought to supersede the October 6, 2015 judgment of the county court at law as

required by the property code and the rules of civil procedure. See TEX. PROP. CODE ANN. §

24.007; TEX. R. CIV. P. 510.13. Appellants’ motion does not establish any basis for concluding

that the county court abused its discretion in determining that suspension of enforcement of its

judgment should be denied. The deadline has passed for the filing of a supersedeas bond in this

case. TEX. PROP. CODE ANN. § 24.007. We deny the motion and affirm the trial court’s order in

all respects.



                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
151247F.P05



                                              –2–